Pigott, J. (concurring).
The majority’s holding, in my view, reinterprets much too broadly the special harm requirement that has been the cornerstone of our standing jurisprudence in land use cases. Therefore, while I agree with the majority on the merits, I am compelled to disagree on the issue of standing.
For the last 18 years, SEQRA cases involving standing issues have been decided under rules set down by this Court in Society of Plastics Indus. v County of Suffolk (77 NY2d 761 [1991]). In that case, we recognized that the Legislature did not intend every person or citizen to have the right to sue to compel SE-QRA compliance {id. at 770). Rather, in order to have standing, a party must demonstrate an “injury in fact”—an actual legal stake in the matter being adjudicated—which falls within the “zone of interests, or concerns, sought to be promoted or protected by the statutory provision under which the agency has acted” {id. at 772-773 [internal quotation marks and citations omitted]). With particular reference to land use cases, we held that the injury must constitute a “special harm” such that the party would “suffer direct harm, injury that is in some way *309different from that of the public at large” (id. at 774). In other words, the plaintiff must show a “direct interest in the administrative action being challenged, different in kind or degree from that of the public at large” (id. at 775). This doctrine “grew out of a recognition that, while directly impacting particular sites, governmental action affecting land use in another sense may aggrieve a much broader community” (id. at 774).
An exception to the “special harm” requirement has been recognized where a presumption of standing will exist to a landowner or resident who is either adjacent, or in close proximity, to the challenged project. These challengers are “presumptively harmed” in a manner different than the public at large. Under this exception, courts have held landowners or those who reside within 500 feet of a challenged project are close enough to remove the burden of pleading a special harm (see Matter of Michalak v Zoning Bd. of Appeals of Town of Pomfret, 286 AD2d 906, 906-907 [4th Dept 2001] [petitioners who owned property within 200 feet of a cellular tower had standing to challenge the replacement of an antenna on the tower]; but see Matter of Oates v Village of Watkins Glen, 290 AD2d 758 [3d Dept 2002] [petitioner residing 530 feet away had no standing]; Matter of Buerger v Town of Grafton, 235 AD2d 984 [3d Dept 1997] [petitioner 600 feet away lacked standing]). No such presumption can be found here as it is undisputed that no one from the petitioning corporation lives within a half mile of the proposed site.
Contrary to the majority’s conclusion, the City does not ask the Court to adopt a rule that environmental harm can be alleged only by those who live in close proximity to the project site (majority op at 305).1 It simply argues that petitioners are far beyond the acceptable limits to confer standing based on the close proximity exception.
Further, I agree with the City’s contention that petitioners’ alleged harm constitutes a concern to the community as a whole as opposed to one specific to petitioners and, therefore, does not fall within the “special harm” requirement under Society of Plastics. Petitioners claim they are injured by way of loss of *310recreation and use and enjoyment of the Pine Bush’s habitat. The Pine Bush and all of its natural resources, however, can be used and enjoyed by the public at large. The concerns of the petitioners amount to the same general concerns of the community as a whole and are not specific to the petitioners. In short, because petitioners fail to specify any direct injury that is any different from that of the general public, they lack standing under our precedent.
Indeed, our courts have consistently and correctly applied the standard set forth in Society of Plastics, recognizing that standing based on an organization’s mere dedication to environmental preservation or a member’s use and recreation is not enough for standing. For example, in Matter of Long Is. Pine Barrens Socy. v Planning Bd. of Town of Brookhaven (213 AD2d 484 [2d Dept 1995]), the petitioners, an association representing the interests of the Long Island Pine Barrens, challenged the approval of a 121-unit residential real estate project on Long Island. The petitioners argued that the project would have a “deleterious impact upon the aquifer lying beneath the South Setauket Pine Barrens” (id. at 485). This, the court noted, was not an environmental injury that was in any way “different in kind and degree from [that of] the community generally” (id.).
In Matter of Save the Pine Bush, Inc. v Planning Bd. of Town of Clifton Park (50 AD3d 1296 [3d Dept 2008]), the petitioner was found to have lacked standing to challenge a determination permitting development of a parcel that had been identified as a potential home of the same Earner Blue butterfly at issue here. In that case, the court rejected petitioner’s claim of standing based on the fact that its members enjoy observing the Earner Blue butterfly as part of their recreational activities. The court found that this interest is “no different than the interest enjoyed by the public at large” (id. at 1297). Such an activity— and the impact on it as the result of the proposed development on this property—did not, the court found, establish the “specific environmental injury” that confers standing under SEQRA (id.). Further, the court noted that none of the petitioner’s members established that they lived in close proximity to the property so as to distinguish any of them as having a “legally protectable interest so as to confer standing” (id. at 1298).
The federal cases cited by the majority, Sierra Club v Morton (405 US 727, 734 [1972]) and Lujan v Defenders of Wildlife (504 US 555, 562-563 [1992]), are inapposite. Those cases did not *311involve New York’s “special harm” requirement, and invoke a different view of the relation between personal and public injury from what has consistently been stated in land use cases in New York2 (see Sierra Club, 405 US at 734 [“Aesthetic and environmental well-being, like economic well-being, are important ingredients of the quality of life in our society, and the fact that particular environmental interests are shared by the many rather than the few does not make them less deserving of legal protection through the judicial process”]; Lujan v Defenders of Wildlife, 504 US at 560-561).
Moreover, to the extent that those federal cases can be viewed as supporting standing in situations where petitioners allege an injury to use or recreation or “aesthetic interests,” they do not apply in this case. Here, the project site is not within the Pine Bush Preserve, but rather is private property located in a heavy commercial corridor. Unlike the Pine Bush Preserve, the project site is not used by petitioners—or the general public—for any purpose and it possesses no recreational value. The harm asserted by petitioners is a general harm that the project site may have on a completely different, recreational site, the Pine Bush Preserve. The majority’s holding, taken to its logical conclusion, results in Save the Pine Bush and its members having standing to sue whenever a project site, no matter where its location, may have a potential impact on animals and plants that happen to live in the Pine Bush.
It is important to remember that petitioners have not been prevented from voicing their concerns about the project during the SEQRA process. Indeed, petitioners did just that. Early on, the Pine Bush Preserve Commission sent correspondence to the Common Council Zoning Committee identifying several points to be addressed by the environmental impact statement, as well as several recommendations and potential impacts on the Pine Bush. The members of Save the Pine Bush also had an *312opportunity to attend the public hearings and make public comment. Remembering that the courts’ role in reviewing the actions taken is a legal one—deciding whether the determination was made in violation of lawful procedure, was affected by an error of law or was arbitrary and capricious or an abuse of discretion (see Matter of Jackson v New York State Urban Dev. Corp., 67 NY2d 400 [1986])—the appropriate place for petitioner is in the proceedings before the lead agency and not, in all instances, before the court, where little is accomplished except delay.
Consequently, I would hold that because petitioners assert only generalized claims of harm, no different than the public at large, they lack standing to challenge the City’s determination and therefore, I would dismiss this proceeding on that ground.
Chief Judge Lippman and Judges Ciparick, Graffeo and Jones concur with Judge Smith; Judge Pigott concurs in result in a separate opinion in which Judge Read concurs.
Order reversed, etc.

. Indeed, it is the petitioners that ask for a departure from the rule set out in Society of Plastics. Rather than arguing to this Court how they met the standing threshold, petitioners argue that the special harm requirement does not advance any policy goals of SEQRA, is too broad, and should not be applied in SEQRA cases.


. Those courts applied the traditional federal test to ascertain whether the plaintiffs had standing under the “case or controversy” jurisdictional limitation contained in article III of the US Constitution. They analyzed whether the plaintiffs could demonstrate (1) an “injury in fact”; (2) that is “fairly traceable to the challenged action of the defendant”; and (3) that it is likely that any injury would be redressed by a favorable judicial decision (Friends of Earth, Inc. v Laidlaw Environmental Services [TOC], Inc., 528 US 167, 180-181 [2000]; see also Lujan v Defenders of Wildlife, 504 US 555, 560-561 [1992]; Sierra Club v Morton, 405 US 727, 732-733 [1972]). Unlike here, no SEQRA statute was involved nor was any proof of a special harm required by the courts.